Judgment reversed and cause remanded. Ground stated in journal entry.
The court find that there is error in the judgment of the said circuit court in this, to-wit: in affirming and not reversing the judgment of the mayor before whom the case was tried. And proceeding to render such judgment as the circuit court should have rendered, it is considered and adjudged that the judgment of the mayor in the proceeding pending in the name of the State of Ohio against said Emma Geisse be and the same *458is hereby reversed for error in assuming to take judicial notice without sufficient evidence thereof, that the county in which the prosecution was pending had voted under the Rose Law and is therefore what is termed dry territory, and this case is remanded to the mayor of Wellsville, Ohio, for further proceedings according to law.
Shauck, Price, Johnson and Donahue, JJ., concur.